393 F.2d 365
129 U.S.App.D.C. 256
Harry S. WENDER, Appellant,v.Sally HAMBURGER, Executrix of the Estate of Morris L.Hamburger, Deceased, Appellee.
No. 21158.
United States Court of Appeals District of Columbia Circuit.
Argued March 11, 1968.Decided April 5, 1968.

Mr. Jules Fink, Washington, D.C., with whom Messrs. Alvin L. Newmyer, Sr., and Harry S. Wender, Washington, D.C., were on the brief, for appellant.
Mr. Dennis Collins, Washington, D.C., with whom Mr. William J. Fitzgerald, Washington, D.C., was on the brief, for appellee.
Before BAZELON, Chief Judge, and BURGER and MCGOWAN, Circuit judges.
PER CURIAM:


1
The sole question presented by this appeal is whether an action for libel and slander survives the death of a party, in this instance the defendant.  We held that it did not in Shearer v. Bakery and Confectionery Workers' International Union of America, 111 U.S.App.D.C. 39, 294 F.2d 235 (1961).  At that time the survival statute in this jurisdiction (12 D.C.Code 101) referred only to 'tort actions' in limiting damages to physical injury; and the legislative history made crystal clear the Congressional purpose to exclude from that group libel and slander claims.  In 1963 the statute was amended, as part of a general Code revision, to refer to 'tort actions for personal injuries'; and appellant asserts that this dictates a different result.  We do not agree.  The Congress disclaimed any purpose to do more in the 1963 recodification and revision than 'to put that law in a form that will be more useful and understandable'; and it explicitly disavowed any intent to effect substantive change.  H.R.Rep. No. 377, S.Rep. No. 743, 88th Cong., 1st Sess.  (1963).  The language change is not of such a nature as to belie this purpose, nor to undermine our holding in Shearer.


2
Affirmed.